UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1098


DJIBY NAM,

                    Plaintiff - Appellant,

             v.

2012, INC., d/b/a College Park Exxon; DOES 1-10,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:15-cv-01931-DKC)


Submitted: May 29, 2018                                           Decided: June 13, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Djiby Nam, Appellant Pro Se. Charles H. Fleischer, OPPENHEIMER, FLEISCHER &
QUIGGLE, PC, Bethesda, Maryland, for Appellee 2012, Inc.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Djiby Nam appeals the district court’s order denying his motion to reopen the

appeal period pursuant to Fed. R. App. P. 4(a)(6). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. *

Nam v. 2012, Inc., No. 8:15-cv-01931-DKC (D. Md. Jan. 5, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




       *
         Insofar as Nam challenges the district court’s order granting summary judgment
to 2012, Inc., we lack jurisdiction over that order because Nam failed to note a timely
appeal from the district court’s summary judgment order and the district court did not err
in denying Nam’s motion to reopen the appeal period. See 28 U.S.C. § 2107(a) (2012)
(stating that parties are accorded 30 days after entry of district court’s final judgment or
order to note appeal); Fed. R. App. P. 4(a)(1)(A) (implementing
§ 2107(a)); Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)
(recognizing that “a provision governing the time to appeal in a civil action qualifies as
jurisdictional . . . if Congress sets the time”).


                                             2